Citation Nr: 0624928	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-10 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for vertigo and 
labyrinthitis, claimed as dizziness, and to include as due to 
an undiagnosed illness.

2.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.  


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran had a period of active duty for training from 
June to August 1986; she had a period of active military 
service from September 1990 to July 1991 during which time 
she had service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The case was previously before the Board in February 2004 and 
September 2005, when it was remanded for additional 
development.  The requested development has been completed.  
The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

There is no competent medical evidence of a current diagnosis 
of dizziness, vertigo, labyrinthitis, or hair loss; there are 
no objective indications, signs, or symptoms of any of these 
claimed disabilities.  


CONCLUSION OF LAW

Dizziness, vertigo, labyrinthitis, and hair loss were not 
incurred in or aggravated by active military service, nor can 
they be presumed to have been incurred in service.  38 
U.S.C.A. §§ 101(16), 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
February 2001, May 2003 and July 2004 the duty to notify 
provisions with respect to the claims for service connection.  
The veteran's service medical records, private and VA medical 
records have been obtained, and she has been accorded a VA 
Compensation and Pension examination.  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.   This 
appeal initially stems from an RO rating decision in March 
2000, which is prior to the effective date of the current 
notice and duty to assist provisions.  Accordingly, the 
initial adjudication of the claims on appeal was prior to the 
letters which satisfied the current duty to notify and assist 
provisions.  However, the claim has been subsequently 
readjudicated in a Supplemental Statement of the Case dated 
May 2005.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; her contentions; private medical treatment 
records; VA medical treatment records; and VA Compensation 
and Pension examination reports.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to the claims for service 
connection for a hair loss and dizziness.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War. 38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  At 
this point, the Board notes that the veteran's separation 
document, Form DD 214, does confirm that she had service in 
the Southwest Asia Theater of operations.  

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multi-symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms; and any diagnosed illness that the Secretary 
determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The veteran contends that she warrants service connection for 
dizziness (vertigo and labyrinthitis) and hair loss.  She 
specifically claims that she has these symptoms as a result 
of an undiagnosed illness resulting from her service in the 
Southwest Asia Theater of operations.  However, the 
preponderance of the evidence is against the veteran's claims 
for service connection.  There is simply no objective medical 
evidence that the veteran has any current disability 
manifested by dizziness, vertigo, labyrinthitis, or hair 
loss.  VA examination reports dated in 1999 reveal a history 
of hair loss as reported by the veteran without any current 
evidence of hair loss.  

In July 2004, the most recent VA examination of the veteran 
was conducted.  Full skin and neurologic examination was 
conducted.  The examining physician's diagnostic impression 
was that there was "no present evidence of vertigo, 
labyrinthitis, or hair loss disorder."  There is a 
considerable volume of medical evidence of record, and the 
Board has reviewed all of this evidence.  However, there is 
no competent medical evidence showing any diagnosis of 
vertigo, labyrinthitis, or a hair loss disorder.  There are 
indications in the medical evidence of record that the 
veteran reported a history of dizziness and hair loss, but 
all the medical evidence of record is devoid of any objective 
indications, signs, or symptoms of dizziness, vertigo, 
labyrinthitis, or hair loss.  With no evidence of any current 
disability, the claims for service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.")

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claims for service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for vertigo and labyrinthitis, claimed as 
dizziness, and hair loss is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


